Per Curiam.

The defence in this case is put upon two grounds ; 1. that the ward was of sound mind ; and 2. that in receiving payment of the note he was acting as the agent of 'the guardian.
In order to support the first ground, the defendant offered evidence that the plaintiff was of sufficient capacity to transact business. This was not received, and the question is, wheth er it was properly excluded ; in other words, whether the de cree of the probate court was conclusive evidence that the plaintiff was not of sound mind. In general, the judgment of a court of competent jurisdiction is conclusive against the parties ; and judgments in rem are conclusive against all the world ; for instance, decrees in admiralty cases, and in relation to marriage and divorce, the probate of wills, &c. The question, then, is, whether the appointment of a guardian is of this nature. It is suggested on the part of the defendant, that an inquisition of lunacy in England, is not conclusive on the question of sanity ; but it is a sufficient answer, that such an inquisition is very different from the proceedings in a court of probate under our statute. The plaintiff insists, that the guardianship is conclusive of the disability of the ward, in relation to all subjects on which the guardian can act, and that the only mode of preventing this operation is by procuring the guardianship to be set aside. And there can be no question but that the judge of probate has power to reconsider the subject, and if it shall appear that the cause for the appointment of a guardian has ceased, or that the guárdian is an improper person for the office, the letter of guardianship may be revoked. M‘Donald v. Morton, 1 Mass. R. 543. In the case of White v. Palmer, 4 Mass. R. 147, it was held that the letter of guardianship was competent evidence of the insanity of the ward, and the reasoning tends to show that it is conclusive ; Dut this was not the question then before the Court. If this *284were not the general principle of the law, the situation o. the guardian would be extremely unpleasant, and it would be almost impossible to - execute the trust. In every action he might be obliged to go before the jury upon the question of sanity, and one jury might find one way, and another another. We are of opinion, that as to most subjects, the decree of the probate court, so long as the guardianship continues, is conclusive evidence of the disability of the ward ; but that it is not conclusive in regard to all. For example, the ward, if in fact of sufficient capacity, may make a will, for this is an act which the guardian cannot do for him. But the transaction now in question falls within the general rule.
The remaining question is, whether the ward received the money as the agent of the guardian. The only evidence tending to prove this is the fact that the ward had possession >f the note ; and under all the circumstances of the case, ee defendant had no reason to believe that the guardian had «pointed the ward his agent,

Judgment according to verdict